Via EDGAR March 6, 2013 United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Attention: Amy M. Starr Chief, Office of Capital Markets Trends Division of Corporation Finance Re: The Goldman Sachs Group, Inc. 424 Prospectuses relating to Registration Statement on Form S-3ASR Filed September 19, 2011 (“Form S-3”) File No. 333-176914 Dear Ms. Starr: We are in receipt of the letter, dated February 21, 2013, from the staff of the Securities and Exchange Commission, regarding prospectuses under the above-referenced Form S-3ASR.This will confirm that with respect to our prospectus supplements relating to our structured notes offerings we will comply with your comments in such letter and that we will continue to comply with your comments in your prior letter dated April 12, 2012. Please feel free to call me (212-902-3761) if you have any questions about the foregoing. Sincerely, /s/ Kenneth L. Josselyn Kenneth L. Josselyn Associate General Counsel The Goldman Sachs Group, Inc.
